
	
		II
		112th CONGRESS
		1st Session
		S. 1136
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 106–206 to direct the Secretary of
		  the Interior and the Secretary of Agriculture to require annual permits and
		  assess annual fees for commercial filming activities on Federal land for film
		  crews of 5 persons or fewer.
	
	
		1.PurposeThe purpose of this Act is to provide
			 commercial film crews of 5 persons or fewer access to film in areas designated
			 for public use during public hours on Federal land and waterways.
		2.Annual Permit and
			 Fee for Film Crews of 5 persons or fewer
			(a)In
			 GeneralSection (1)(a) of
			 Public Law 106–206 (16 U.S.C. 460l–6d(a)) is amended—
				(1)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively, and indenting
			 appropriately;
				(2)in the first sentence, by striking
			 The Secretary of the Interior and inserting the
			 following:
					
						(1)In
				generalExcept as provided in
				paragraph (4), the Secretary of the
				Interior
						;
				(3)in the second
			 sentence, by striking Such fee and inserting the
			 following:
					
						(2)CriteriaThe
				fee established under paragraph (1)
						;
				
				(4)in
			 the third sentence, by striking The Secretary may and inserting
			 the following:
					
						(3)Other
				considerationsThe Secretary
				may
						;
				and
				(5)by adding at the end the following:
					
						(4)Special rules
				for film crews of 5 persons or fewer
							(A)Definition of
				film crewIn this paragraph, the term film crew
				means any persons present on Federal land or waterways under the jurisdiction
				of the Secretary who are associated with the production of a film.
							(B)Required permit
				and feeFor any film crew of 5 persons or fewer, the Secretary
				shall require a permit and assess an annual fee of $200 for commercial filming
				activities or similar projects on Federal land and waterways administered by
				the Secretary.
							(C)Commercial
				filming activitiesA permit issued under subparagraph (B) shall
				be valid for commercial filming activities or similar projects that occur in
				areas designated for public use during public hours on all Federal land and
				waterways administered by the Secretary for a 1-year period beginning on the
				date of issuance of the permit.
							(D)No additional
				feesFor persons holding a permit issued under this paragraph,
				during the effective period of the permit, the Secretary shall not assess any
				fees in addition to the fee assessed under subparagraph (B).
							(E)Use of
				camerasThe Secretary shall not prohibit, as a mechanized
				apparatus or under any other purposes, use of cameras or related equipment used
				for the purpose of commercial filming activities or similar projects in
				accordance with this paragraph on Federal land and waterways administered by
				the Secretary.
							(F)Notification
				requiredA film crew of 5 persons or fewer subject to a permit
				issued under this paragraph shall notify the applicable land management agency
				with jurisdiction over the Federal land at least 48 hours before entering the
				Federal land.
							(G)Denial of
				accessThe head of the applicable land management agency may deny
				access to a film crew under this paragraph if—
								(i)there is a
				likelihood of resource damage that cannot be mitigated;
								(ii)there would be
				an unreasonable disruption of the use and enjoyment of the site by the
				public;
								(iii)the activity
				poses health or safety risks to the public; or
								(iv)the filming
				includes the use of models or props that are not part of the natural or
				cultural resources or administrative facilities of the Federal
				land.
								.
				(b)Recovery of
			 CostsSection (1)(b) of
			 Public Law 106–206 (16 U.S.C. 460l–6d) is amended in the first sentence—
				(1)by
			 striking collect any costs and inserting recover any
			 costs; and
				(2)by striking
			 similar project and inserting similar
			 projects.
				
